﻿Let me begin by
congratulating you, Sir, on your assumption of the
presidency of the General Assembly at this session. My
delegation pledges its support and its cooperation to
you. I wish you a very successful tenure of office. I
also wish to pay tribute to your predecessor, Mr. Jan
Kavan of the Czech Republic, for the efficient manner
in which he presided over the proceedings of the
previous session. In addition, I wish to take this
opportunity to commend the Secretary-General, Mr.
Kofi Annan, for his relentless efforts and dedication to
the cause of international peace, security and economic
development.
My delegation wishes to express our deepest
sympathies to the families of the United Nations staff
who died in the terrorist bombing at the United Nations
offices in Baghdad on 19 August 2003. Those tragic
deaths are an incalculable loss to the United Nations.
Such violent acts should not be allowed to continue.
My Government also joins other Members of the
United Nations in condemning these inhuman acts.
I should like to state that Zambia condemns, in all
its forms and manifestations, the terrorism that is
occurring in various parts of the world. We pledge to
cooperate with the international community in the fight
against international terrorism. It is in that vein that the
Zambian Government welcomes Security Council
resolution 1502 (2003), on the protection of United
Nations personnel, associated personnel and
humanitarian personnel in conflict zones, which was
adopted on 26 August 2003 and which, inter alia,
expresses strong condemnation of all forms of
violence.
The tragedy in Baghdad underscores the need for
concerted efforts to strengthen multilateral approaches
to international peace and security. The United Nations
should be allowed to lead efforts to achieve
comprehensive disarmament in nuclear, chemical and
conventional weapons. Terrorists should be denied
access to all weapons of mass destruction.
Nuclear, chemical and conventional weapons,
including small arms and light weapons, pose a serious
threat to international peace and security. In Africa,
small arms and light weapons, as well as anti-personnel
landmines, have destabilized States and have taken a
great toll on life and property. My Government is
hopeful that this session will advance the horizon of
the international disarmament agenda.
Zambia mourns the untimely death of Ms. Anna
Lindh, Minister for Foreign Affairs of Sweden, who
dedicated her life to the pursuit of peace, social
progress and development. My country will miss her
friendship, dynamism and broad understanding of
developmental issues.
As a peace-loving Member State, Zambia will
continue to cooperate with and to support the efforts of
the Counter-Terrorism Committee (CTC), established
by the Security Council to fight terrorism. The CTC
should be encouraged to work to raise the capacities of
Member States to fight international terrorism.
Emphasis should be placed on addressing linkages
between terrorism, money-laundering and organized
crime, which are among the most serious challenges to
stability and peace in our era.
The strength of the United Nations lies in its
legitimacy, founded on the bedrock of principles of
international law accepted by all Member States. It is
essential that the conduct of international affairs be in
conformity with those principles. The common security
agenda should reflect a global consensus on all major
threats to peace and security. The spirit of cooperation
based on the shared values of equality and sovereignty,
which are enshrined in our Charter, is a source of our
strength.
Poverty is the greatest impediment to
development. Poverty reduction therefore remains the
foremost priority of developing countries and should
continue to feature highly on the agenda of the United
Nations. It is regrettable that, since the Millennium
Declaration three years ago, indications are that most
developing countries risk falling short of achieving the
Millennium Development Goals by 2015. This is
largely due to lack of resources and capacity and
weaknesses in national and global economies. Zambia
continues to strive to implement those goals.
Globalization has brought about both
opportunities and challenges. But the current world
economic conditions are unfavourable to developing
countries in general, and to the least developed
countries in particular. Unless there is an increase in
the flow of the official development assistance (ODA),
foreign direct investment and other forms of assistance,
it will be difficult for these countries to come out of the
12

vicious circle of poverty and lack of development. This
situation is exacerbated by the huge external debts that
the least developed countries are struggling to pay off.
Given their economic problems, the least
developed countries, of which 34 out of 49 are in
Africa, there is need for support from the international
community within the framework of the 2001 Brussels
Plan of Action. In that vein, I wish also to urge
developed countries to honour their pledges to meet the
target of 0.7 per cent of their gross national product
offered as ODA to developing countries.
While we welcome the Heavily Indebted Poor
Countries (HIPC) Initiative in addressing the external
debt, there is a need to broaden and ease the process of
accessing funds. Equally important, developing
countries need easy access to the markets of the
developed countries. This is important to stimulate
economic growth. To level the playing field, my
delegation calls for the removal of agricultural
subsidies in developed countries, which have
contributed to the adverse and poor terms of trade for
the developing countries.
Zambia regrets the failure to achieve a consensus
at the World Trade Organization Ministerial
Conference at Cancún. There is an urgent need to
overcome the impasse that emerged. Developed
countries should demonstrate a give-and-take spirit in
these negotiations.
In the effort to address social and economic
problems and promote development, the African heads
of State and Government, at their summit held in
Lusaka, Zambia, in July 2001, adopted the New
Partnership for Africa’s Development (NEPAD), to
place the continent on a path to sustainable growth.
Although the ownership and the implementation
of the NEPAD programme is the responsibility of the
Africans themselves, in order to succeed they need the
cooperation and assistance of the international
community. My delegation would like to appeal to the
donor community, including United Nations agencies,
to assist in the implementation of NEPAD.
My delegation is mindful that Africa’s
development is hampered by conflicts. Wherever these
occur, there is no development; rather, there is more
destruction and loss of life and property. Zambia
commends the leadership of Africa for taking up the
challenge to resolve conflicts in the African way. We
thank them for their time and resources directed at that
effort. We are happy to note the positive developments
that have taken place in the recent past in various parts
of Africa where the peace processes have led to the
cessation of conflict and the return of peace.
In that regard, my Government reaffirms its
readiness to contribute to the international conference
on the Great Lakes region initiated by the United
Nations in collaboration with the African Union.
The international community should make efforts
for conflict prevention and resolution. Conflicts should
be avoided by creating a conducive political
environment and allow political pluralism, democracy,
good governance and transparency to flourish. My
country’s commitment to the peaceful resolution of
conflicts is unwavering, and we will continue to
participate in peacekeeping operations.
The HIV/AIDS pandemic is indeed a global
crisis. It is no longer just a health concern, but an
impediment to human development and political
stability, which threatens international peace and
security. The startling figures of 42 million people who
live with HIV/AIDS globally, the majority of whom are
in sub-Saharan Africa, and the 31 million people who
have died from the pandemic, should compel the
international community to take concrete measures to
combat the scourge.
The scourge has ravaged Zambia. My
Government is devoting considerable attention and
resources to combat its spread and to limit its impact
on our communities. We are also tackling the problems
created by the pandemic such as the plight of AIDS
orphans, street kids and vulnerable households. In this
task, Government, civil societies, the relevant United
Nations agencies and the private sector are all working
together. Zambia is also cooperating with other
Governments as well in tackling this pandemic.
The Global Fund to Fight HIV/AIDS,
Tuberculosis and Malaria, which is a welcome
initiative, has provided renewed impetus to the
programmes and interventions of Member States
designed to combat these deadly diseases. There is a
need to contribute more generously to the Fund for it to
be solvent and viable. My delegation wishes to appeal
for easier access to these funds to enable affected
countries to procure cheaper and affordable generic
drugs that are urgently needed.
13

My delegation calls for radical reform and
strengthening the world body to make it a more
efficient and effective instrument to meet the
challenges of the twenty-first century. Zambia supports
the Secretary-General’s proposals for reform of the
United Nations aimed at the strengthening this world
body.
In conclusion, I wish to state that my delegation
recognizes the numerous challenges that the United
Nations faces. I have every hope, that through our
collective effort, we will succeed in attaining peace,
development and prosperity for all humanity. Zambia
pledges her support in these efforts.






